Citation Nr: 1539248	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  03-19 681	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include major depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The Veteran served on active duty from February to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Board has remanded this claim to the Agency of Original Jurisdiction (AOJ) several times.  The claim was last remanded in June 2015.  However, in the Decision below, the Board vacates the June 2015 remand and dismisses the appeal.


FINDINGS OF FACT

1.  In June 2015, the Board issued a remand on the Veteran's claim.

2.  The Board received notice that the Veteran had died in February 2015, several months prior to the remand that was issued in in June 2015. 

3.  Because the Veteran died during the course of the appeal, the June 2015 remand was not in accord with due process, and the Board does not have jurisdiction to adjudicate the merits of the underlying claim.


CONCLUSIONS OF LAW

1.  The criteria are met for vacating the Board's June 2015 remand regarding entitlement to service connection for an acquired psychiatric disability, to include major depression.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2014).
 
 2.  Because of the death of the Veteran, the Board does not have jurisdiction to adjudicate the claim on appeal.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. 
§ 20.1302 (2014).


VACATURE AND DISMISSAL

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.904.  In June 2015, the Board remanded the Veteran's claim for service connection for a psychiatric disability, to include major depression, for additional development.   

Subsequent to the remand, the Board received notice that the Veteran had died in February 2015, several months prior to the remand that was issued in June 2015.

As a matter of law, veterans' claims do not survive their deaths.  See Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 30, 333-34   (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994). 

Because of the death of the appellant in February 2015, the Board lacked jurisdiction in June 2015 to adjudicate the issue on appeal.  Accordingly, the June 2015 remand is hereby vacated.

Similarly, the Board must dismiss the underlying claim for lack of jurisdiction.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1106).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(a)).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)). 


ORDER

The Board's June 2015 remand regarding entitlement to service connection for a psychiatric disability, to include major depression, is vacated.

The appeal is dismissed.




		
KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


